Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on March 27th, 2020
Claims 1-21 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US PG PUB# 2020/0311207 A1 (hereinafter Kim) in view of Tran et al., US PG PUB# 2021/0081503 A1 (hereinafter Tran).
As for independent claim 1:
Kim shows a multi-document summarization system comprising: 
an encoding module configured to receive multiple documents associated with a subject and to, using a first model, generate vector representations for sentences, respectively, of the documents ; 
a grouping module configured to group first ones of the sentences associated with a first aspect into a first group and group second ones of the sentences associated with a second aspect into a second group, wherein the first and second aspects are different; a group representation module configured to generate a first vector representation based on the first ones of the sentences of the first group and a second vector representation based on the second ones of the sentences of the second group (0002, 0016, 0020-0021, see output vectors and text segmentations using a neural network using long short term memory LSTM to extract layers); 
While Kim shows a multi-document summarization system, Kim does not specifically show a summary module configured to: using a second model: generate a first sentence regarding the first aspect based on the first vector representation; generate a second sentence regarding the second aspect based on the second vector representation; and store a summary including the first and second sentences in memory in association with the subject. In the same field of endeavor, Tran teaches a summary module configured to: using a second model: generate a first sentence regarding the first aspect based on the first vector representation; generate a second sentence regarding the second aspect based on the second vector representation; and store a summary including the first and second sentences in memory in association with the subject in 0022, 0025-0027. In the cited section Tran teaches a plurality of input vectors and neural network including convolutional neural networks using long short-term memory LSTM). Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Kim to incorporate the teaching of Tran, thus allow the system to utilize a neural network to generate or determine answers to queries (Tran, 0027).
As for dependent claim 2:
Kim-Tran teaches the multi-document summarization system of claim 1 wherein: the grouping module is further configured to group third ones of the sentences associated with a third aspect into a third group, wherein the first, second, and third aspects are different; the group representation module is further configured to generate a third vector representation based on the third ones of the sentences of the third group; and the summary module is further configured to: using the second model: generate a third sentence regarding the third aspect based on the third vector representation; and generate a third sentence regarding the third aspect based on the third vector representation; and store the summary further including the third sentence (0025, see third aspect into a third group and third vector as taught by Tran).As for dependent claim 3:Kim-Tran teaches the multi-document summarization system of claim 1 wherein the first model is a long short term memory (LSTM) model (see LSTM model in Kim, 0021 and Tran 0027).As for dependent claim 4:Kim-Tran teaches the multi-document summarization system of claim 1 wherein the second model is a long short term memory (LSTM) model (Kim, 0021 and Tran 0027).As for dependent claim 5:Kim-Tran teaches the multi-document summarization system of claim 1 wherein the first and second models are long short term memory (LSTM) models (Kim, 0021 and Tran 0027).As for dependent claim 6:Kim-Tran teaches the multi-document summarization system of claim 1 wherein weights of the first and second models are trained jointly (Kim, 0018, 0021, 0022).As for dependent claim 7:Kim-Tran teaches a training system comprising: the multi-document summarization system of claim 1; and a training module configured to jointly train weights of the first and second models using based on a training dataset (Kim, 0018, 0023).As for dependent claim 8:Kim-Tran teaches a multi-document summarization system of claim 1 wherein the grouping module is configured to: for a sentence, based on the vector representation of the sentence, determine first and second probabilities of the sentence being associated with the first and second aspects, respectively; when the first probability is greater than the second probability, group the sentence into the first group; and when the second probability is greater than the first probability, group the sentence into the second group (see LSTM model in Kim, 0021 and Tran 0027).
As for dependent claim 11:Kim-Tran teaches the multi-document summarization system of claim 1 wherein the subject is one of a business, a product, and a point of interest (Tran, 0041).As for dependent claim 12:Kim-Tran teaches the multi-document summarization system of claim 1 wherein the first aspect includes one of price, quality, and ease of use (Tran, 0022).As for dependent claim 13:Kim-Tran teaches a search system comprising: the multi-document summarization system of claim 1; and a search module that receives a query regarding the subject from a computing device over a network, that retrieves the summary associated association with the subject from the memory, and that transmits the summary to the computing device over the network (Tran, 0037, 0027).As for dependent claim 14:Kim-Tran teaches a system comprising: the search system of claim 13; and the computing device, wherein the computing device is configured to the summary (Kim, 0036).As for dependent claim 15:Kim-Tran teaches the system of claim 14 wherein the computing device is configured to at least one of: audibly output the summary via a speaker; and visibly output the summary on a display (Kim, 0078)As for dependent claim 16:Kim-Tran teaches the multi-document summarization system of claim 1 wherein: the encoding module is further configured to receive second documents associated with a second subject that is different than the subject and to, using the first model, generate second vector representations for second sentences, respectively, of the second documents; the grouping module is further configured to group third ones of the second sentences associated with the first aspect into a third group and group fourth ones of the second sentences associated with the second aspect into a fourth group; the group representation module is further configured to generate a third vector representation based on the third ones of the second sentences of the third group and a fourth vector representation based on the fourth ones of the second sentences of the fourth group; the summary module is further configured to: using the second model: generate a third sentence regarding the first aspect based on the third vector representation; and generate a fourth sentence regarding the second aspect based on the fourth vector representation; and store a second summary including the third and fourth sentences in the memory in association with the second subject (0025, see vectors as taught by Tran).As for independent claim 17:Claim 17 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 18:
Kim-Tran teaches the multi-document summarization method of claim 17 further comprising: jointly training weights of the first and second models using based on a training dataset (Kim, 0018, 0021, 0022).
As for dependent claim 19:Kim-Tran teaches the multi-document summarization method of claim 17 further comprising: receiving a query regarding the subject from a computing device over a network; retrieving the summary associated association with the subject from the memory; and transmitting the summary to the computing device over the network (Tran, 0037, 0027).
As for independent claims 20 and 21:Claims 20 and 21 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG PUB# 2020/0311207 A1 (hereinafter Kim) in view of Tran et al., US PG PUB# 2021/0081503 A1 (hereinafter Tran), and in further view of Shu et al, US PG PUB# 2018/0285348 A1 (hereinafter Shu).
As for dependent claim 9:
While Kim and Tran show a multi-document summarization system, Kim and Tran do not teach a multi-document summarization system of claim 1 wherein the group representation module is configured to: for the first ones of the sentences, determine probabilities that the first ones of the sentences, respectively, reflect a sentiment regarding the first aspect; select a first k of the first ones of the sentences with the highest probabilities of reflecting the sentiment regarding the first aspect, where is an integer greater than one; and generate the first vector representation based on the first k ones of the first ones of the sentences. In the same field of endeavor Shu teaches a multi-document summarization system of claim 1 wherein the group representation module is configured to: for the first ones of the sentences, determine probabilities that the first ones of the sentences, respectively, reflect a sentiment regarding the first aspect; select a first k of the first ones of the sentences with the highest probabilities of reflecting the sentiment regarding the first aspect, where is an integer greater than one; and generate the first vector representation based on the first k ones of the first ones of the sentences in 0006, 0015, 0025-0026. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Kim and Tran to incorporate the teaching of Shu, thus a multi-round dialog model (Shu, 0026).
As for dependent claim 10:
Kim-Tran-Shu teaches the multi-document summarization system of claim 9 wherein the group representation module is further configured to: for the second ones of the sentences, determine probabilities that the second ones of the sentences, respectively, reflect a sentiment regarding the second aspect; select a second k of the second ones of the sentences with the highest probabilities of reflecting the sentiment regarding the second aspect; and generate the second vector representation based on the second k ones of the second ones of the sentences (Shu, 0015, 0028-0030).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175